J-S32032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.S.J., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.J., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 779 EDA 2020

                Appeal from the Order Entered February 19, 2020,
              in the Court of Common Pleas of Philadelphia County,
              Juvenile Division at No(s): CP-51-AP-0000347-2019.


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                               FILED JULY 24, 2020

        In this matter, Appellant J.J. (Father) appeals from the order

involuntarily terminating his parental rights to his two-year-old daughter

M.S.J. (Child) pursuant to the Adoption Act. See 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b).1 We affirm.

        The trial court summarized the pertinent factual and procedural history

in its opinion:

           [Child] has been in care continuously for approximately two
           and a half years. [The Philadelphia Department of Human
           Services (DHS)] initially became involved with this family
           when Child tested positive for cocaine.        An Order of
           Protective Custody (OPC) was subsequently obtained due to
           the positive drug screen and concerns regarding Mother’s
           lack of housing and [the presence of] domestic violence. In
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Mother consented to the termination of her parental rights, and thus is not
a party to this appeal.
J-S32032-20


       September 2017, [Child] was adjudicated dependent and
       committed to DHS because [Child] was “without proper care
       or control, subsistence, education as required by law or
       other care or control necessary for his physical, mental, or
       emotional health or morals.” Based on those concerns Fred
       Anderson, the Community Umbrella Agency (CUA) case
       manager supervisor, testified that his agency established a
       single case plan objectives for Father [to accomplish
       reunification].

          On May 7, 2019, DHS filed petitions to involuntarily
       terminate Father’s parental rights to [Child] pursuant to 23
       Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b) and to change
       [Child’s] permanency goal to adoption. [The trial court]
       conducted a combined termination and goal change hearing
       (TPR hearing) on February 19, 2020. At the hearing, Mr.
       Anderson testified that Father’s single case plan objectives
       were as follows: (1) attend Menergy, a domestic violence
       program; (2) attend ARC for housing and employment; (3)
       attend visitation. Regarding Father’s compliance with his
       objectives, Mr. Anderson testified that Father only attended
       one session of Menergy in two and a half years.
       Additionally, Father never completed housing at the ARC
       and did not have housing at the time of the TPR hearing.

           Father was offered supervised visits with [Child] but
       hadn’t been consistently visiting.         Lauren Wade, the
       visitation coach, testified that Father attended four of fifteen
       offered visits between November 2019 and February 2020.
       Ms. Wade testified that Father had cancelled several visits
       at the last minute or failed to attend after confirming several
       times, including the Friday prior to the TPR hearing. With
       respect to the bond between [Child] and Father, Ms. Wade
       indicated that there was very minimum contact between
       them at visits. She clarified that Father does not verbally
       engage with [Child] and she has never heard [Child] speak.
       Ms. Wade also testified that [Child] does not appear to be
       bonded with Father. Additionally, Ms. Wade testified that
       Father does not appear bonded with [Child.] Ms. Wade also
       stated that [Child] shows no emotion towards Father. The
       foster parent is the one who meets all of [Child’s] general
       and medical needs. Additionally, Child’s foster parent
       testified that [Child] calls her [“]mom[”] and has never
       asked for Father. [Child’s] foster parent also testified that
       [Child] is very talkative and animated at home.

                                    -2-
J-S32032-20


            Based on the foregoing testimony, [the trial court] issued
         a decree involuntarily terminating Father’s parental rights
         under 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and finding,
         in accordance with 23 Pa.C.S.A. § 2511(b), that such
         termination best serves the developmental, physical and
         emotional needs and welfare of [Child.] Father filed a timely
         notice of appeal on March 3, 2020 along with a concise
         statement of errors complained of on appeal pursuant to
         Pa.R.A.P. 1925(b)[.]

Trial Court Opinion (T.C.O.), 4/23/20, at 1-3 (citations to the record omitted).

      Father presents one issue for our review:

         Did the trial court err and/or abuse its discretion by
         terminating the parental rights of Father pursuant to 23
         Pa.C.S.A. § 2511(b) where DHS failed to prove by clear and
         convincing evidence that involuntarily terminating his
         parental rights best served the emotional needs and welfare
         of [Child]?

Father’s Brief at 5.

      We begin our discussion mindful of our well-settled standard of review

in termination cases:

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court’s
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.




                                     -3-
J-S32032-20



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of his or her parental rights does the court
        engage in the second part of the analysis pursuant to
        Section 2511(b): determination of the needs and welfare of
        the child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

     In this case, the court terminated Father’s parental rights pursuant to

subsections 2511(a)(1) (2), (5), (8), and (b). Father does not challenge the

trial court’s conclusions that termination was warranted under Section

2511(a), thereby conceding the first prong of the termination analysis.

Rather, he focuses his appeal on the second prong under Section 2511(b).

That section provides:

            (b) Other considerations.--The court in terminating the
            rights of a parent shall give primary consideration to the
            developmental, physical and emotional needs and welfare
            of the child. The rights of a parent shall not be terminated
            solely on the basis of environmental factors such as
            inadequate housing, furnishings, income, clothing and
            medical care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to subsection
            (a)(1) ... or (8), the court shall not consider any efforts by
            the parent to remedy the conditions described therein



                                        -4-
J-S32032-20


            which are first initiated subsequent to the giving of notice
            of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

      In the context of the Section 2511(b) analysis, “the court must take into

account whether a bond exists between child and parent, and whether

termination     would    destroy   an   existing,   necessary    and   beneficial

relationship.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). The court

is not required to use expert testimony, and social workers and caseworkers

may offer evaluations as well. Id. Still, the ultimate concern is the needs and

welfare of a child.

      We have explained:

         Before granting a petition to terminate parental rights, it is
         imperative that a trial court carefully consider the intangible
         dimension of the needs and welfare of a child—the love,
         comfort, security, and closeness—entailed in a parent-child
         relationship, as well as the tangible dimension. Continuity
         of the relationships is also important to a child, for whom
         severance of close parental ties is usually extremely painful.
         The trial court, in considering what situation would best
         serve the child's needs and welfare, must examine the
         status of the natural parental bond to consider whether
         terminating the natural parent's rights would destroy
         something in existence that is necessary and beneficial.

Matter of M.P., 204 A.3d 976, 984 (Pa. Super. 2019) (citing Z.P., 994 A.2d

at 1121).

      Lastly, where there is no evidence of a bond between the parent and

child, it is reasonable to infer that no bond exists. See M.P., 204 A.3d at 984

(citing In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)).



                                        -5-
J-S32032-20



      Instantly, Father’s argument on appeal pertains exclusively to the bond

question, notwithstanding the fact that the bond issue is only one aspect of

the Section 2511(b) analysis. See Father’s Brief at 8-9. Specifically, Father

contends that the court erred when it determined there was no bond between

Father and Child. The court made its determination based, in part, on the

testimony of Ms. Wade, the visitation coach tasked with supervising visits

between Father and Child. Ms. Wade explained that while Father attended the

visits with snacks and entertainment, he and Child often sat together in silence

and watched videos on his phone. Father argues that the court did not give

enough appreciation to the fact that Child was very anti-social, and needed a

speech therapist with her social and language skills. He concludes that Child’s

desire to sit quietly on Father’s lap while they engaged in an hour-long

visitation is indicative of a bond.

      We conclude Father’s argument lacks merit. Child spent three days in

Father’s care before she was removed by court order. She proceeded to spend

the following 32 months with her pre-adoptive foster parent at which point

the court held the termination hearing. Father never obtained reunification,

and in fact, requested a paternity test approximately a year into the

dependency proceedings.       Throughout the dependency case, Father was

inconsistent with his visitations with Child, attending just four appointments

of the fifteen offered in the three months prior to the termination hearing.

Although Father was apparently very pleasant to Child, Child did not consider

him to be a source of parental care. For instance, if Father reached down to

                                      -6-
J-S32032-20



hug Child, Child would walk off and go to Ms. Wade without acknowledging

Father. Ms. Wade testified that she never heard Child speak a word during

the visits.   According to the foster parent, Child is actually animated and

talkative when she is inside her comfort zone, but she shuts down and

becomes non-communitive when she is outside of it.         That Child can sit

patiently on Father’s lap for an hour is not a testament to their bond, but to

the efforts of the foster parent who provided her with vital developmental

care. Moreover, and perhaps more importantly, Father misses the point of

the bonding inquiry. The question is not whether a parental bond exists, but

whether one is worth preserving. As Father has never provided parental care

to Child, the answer to this question is self-evident. Based on the foregoing,

the court did not abuse its discretion in determining that no bond exists, much

less one worth preserving.

      Thus, we conclude that the trial court did not err or commit an abuse of

discretion by finding involuntary termination of Father’s rights was warranted

under Section 2511(b) of the Adoption Act.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/24/20



                                     -7-